Citation Nr: 1703944	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death for the purposes of death and indemnity compensation benefits.

2. Entitlement to burial expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007.  The Veteran died on June [redacted], 2009.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal has since been assumed by the Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  
In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died on June [redacted], 2009.  The cause of death listed on his death certificate was respiratory failure.  Contributory factors were lymphangitic carcinomas of the lungs, malignant pericardial and pleural effusion, and gastric adenocarcinoma.  The Veteran was diagnosed with gastric adenocarcinoma on May 13, 2009.  

Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."
In this instance, the Veteran separated from active service on June 30, 2007.  He was diagnosed with advanced-stage gastric adenocarcinoma on May 13, 2009.  Given the advanced stage of the Veteran's diagnosis and the fact that he was diagnosed less than one year after the applicable period for presumptive service connection passed, the Board would request that a medical opinion be obtained when addresses whether the Veteran's gastric adenocarcinoma manifested within one year of the Veteran's separation from active service.  

The Board also recognizes that the appellant has put forth the contention that the Veteran's gastric adenocarcinoma was the result of various chemical exposures during active service.  (See claims file, VA Form 9, 8/9/2012).  Given the Veteran's age at the time of his death, and his military occupation as an aviation supply specialist, the Board would also request an opinion with regard to any possible causation by in-service chemical exposures that the Veteran may have experienced.

Finally, the Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  The appellant's mother, the Veteran's former spouse, filed a claim for burial benefits in July 2009.  That claim was denied on July 24, 2009.  (See VVA, Correspondence, 7/24/2009).  On August 3, 2009, the claimant submitted a Notice of Disagreement with that denial.  (See VVA, Correspondence, 8/3/2009).  To date, the RO has not issued a Statement of the Case with regard to that claim.  Thus, the Board finds that a remand is necessary for the AOJ to issue a Statement of the Case.  Id.  


Accordingly, the case is REMANDED for the following action:

1. Furnish a Statement of the Case to the claimant addressing the issue of entitlement to burial benefits.  The claimant must be advised of the time limit in which she may file a substantive appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if otherwise in order.

2. Obtain and associate with the claims file any of the Veteran's outstanding military personnel records.  

3. Forward the complete claims file, including a copy of this remand, to an appropriate specialist for a medical opinion regarding the onset of the Veteran's gastric adenocarcinoma. The examiner is requested to review the entire record, including the Veteran's medical history and personnel records and provide the following opinions:

Whether it is at least as likely as not that the Veteran's gastric adenocarcinoma had onset during active service or otherwise manifested within one year of separation from active service (prior to June 30, 2008).  

Whether it is at least as likely as not that the Veteran's gastric adenocarcinoma is related to any chemical exposures the Veteran would have experienced as an aviation supply specialist.

A complete discussion, including citation to evidence in the record, known medical principles, and/or medical treatise evidence should accompany the above requested opinions.  

4. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the appellant and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

